PER CURIAM.
Rafael Urquiaga appeals an order denying his motion to correct his sentence to conform to the sentencing judge’s oral pronouncements. After review of the sentencing transcript, we agree with appellant that the orally announced sentence called for two concurrent three-year mandatory minimum sentences, not consecutive mandatory minimum sentences. The order under review is reversed and the cause remanded with directions to correct the sentencing order ae-cordingly.
Reversed and remanded with directions.